Garner sued the railroad company for damages from personal injuries which he alleged he sustained from the falling of a ladder while he was upon it attempting to descend from the defendant’s car upon which it had become necessary for him to go as an employee of defendant. He alleged that after ascending into the car upon the ladder safely, an employee or employees of defendant moved the ladder and replaced it in a negligent, careless and insecure 'way, so that when he went upon it in descending it fell with him. His declaration described his injuries, and alleged that he would continue permanently to suffer. He was given a ver*29diet for $700. A motion for new trial was overruled, and the defendant excepted. The grounds of the motion and other material facts sufficiently appear from the head-notes, without setting forth the evidence in detail.
Jackson & Jackson, for plaintiff in error.
Glenn & Slaton, contra.